EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Koichiro Nakamura on 01/13/2022.
In view of the prior art submitted in the IDS dated 01/05/2022, the claims from 11/15/2019 have been amended as follows: 

1.	(Currently Amended)  A leading edge assembly for a hypersonic vehicle, the leading edge assembly comprising:
an outer wall that is tapered to a forward end;
a porous tip joined to the forward end of the outer wall and extending forward toward a leading edge, the porous tip comprising a first porous region at the leading edge and a second porous region downstream from the leading edge, wherein a first porosity of the first porous region is greater than a second porosity of the second porous region; and
a coolant supply in fluid communication with the porous tip for providing a flow of coolant through the first porous region and the second porous region,
wherein the outer wall comprises a first wall section and a second wall section separated by one or more coolant reservoirs, and
wherein the leading edge assembly further comprises a nose cover positioned at least partially over the porous tip to restrict the flow of coolant within the one or more coolant reservoirs until melted, the nose cover being formed from a material that ablates or melts when the leading edge is exposed to a predetermined critical temperature.



3.	(Original)  The leading edge assembly of claim 1, wherein the porous tip defines a radial direction extending from a center of curvature of the porous tip and a circumferential direction, the porous tip comprising a plurality of porous segments spaced apart along the circumferential direction, each of the plurality of porous segments extending from an inner surface of the porous tip to an outer surface of the porous tip.

4.	(Original)  The leading edge assembly of claim 3, wherein at least two of the plurality of porous segments have different porosities.

5.	(Original)  The leading edge assembly of claim 3, where a porosity within at least one of the plurality of porous segments varies along the radial direction.

6.	(Currently Amended)   A leading edge assembly for a hypersonic vehicle, the leading edge assembly comprising:
an outer wall that is tapered to a forward end;
a porous tip joined to the forward end of the outer wall and extending forward toward a leading edge, the porous tip comprising a first porous region at the leading edge and a second porous region downstream from the leading edge, wherein a first porosity of the first porous region is greater than a second porosity of the second porous region; and
a coolant supply in fluid communication with the porous tip for providing a flow of coolant through the first porous region and the second porous region,
wherein the porous tip defines a radial direction extending from a center of curvature of the porous tip and a circumferential direction, the porous tip comprising a plurality of porous segments spaced apart along the circumferential direction, each of the plurality of porous segments extending from an inner surface of the porous tip to an outer surface of the porous tip, and
wherein each of the plurality of porous segments are separated by an internal barrier.

7.	(Original)  The leading edge assembly of claim 6, wherein the internal barrier is straight and extends substantially along the radial direction.

8.	(Currently Amended)  The leading edge assembly of claim [[1]] 6, 
wherein the outer wall comprises a first wall section and a second wall section separated by one or more coolant reservoirs, 
the leading edge assembly further comprising:
a nose cover positioned at least partially over the porous tip to restrict the flow of coolant within the one or more coolant reservoirs until melted, the nose cover being formed from a material that ablates or melts when the leading edge is exposed to a predetermined critical temperature.

9.	(Currently Amended)  The leading edge assembly of claim [[8]] 1, wherein the nose cover extends from the first wall section all the way around the porous tip to the second wall section.

10.	(Currently Amended)  The leading edge assembly of claim [[8]] 1, wherein the nose cover is impermeable by the flow of coolant.

11.	(Currently Amended)  The leading edge assembly of claim [[8]] 1, further comprising an aft bulkhead, wherein the one or more coolant reservoirs are defined between the aft bulkhead, the first wall section, the second wall section, and the nose cover.

12.	(Original)  The leading edge assembly of claim 11, wherein the one or more coolant reservoirs have a fixed volume and are [[is]] charged with the flow of coolant such that a coolant pressure increases as an operating temperature of the leading edge assembly increases.

1, wherein the first wall section and the second wall section 

14.	(Original)  The leading edge assembly of claim 1, wherein the flow of coolant comprises at least one of air, water, steam, liquid metal, carbon dioxide, or helium.

15.	(Original)  The leading edge assembly of claim 1, wherein the coolant supply comprises:
a pump or a capillary system for directing the coolant toward the porous tip.

16.	(Currently Amended)  A porous tip for a leading edge assembly of a hypersonic vehicle, the porous tip defining a radial direction extending from a center of curvature of the porous tip and a circumferential direction, the porous tip comprising:
a plurality of porous segments spaced apart along the circumferential direction, each of the plurality of porous segments extending from an inner surface of the porous tip to an outer surface of the porous tip, wherein at least two of the plurality of porous segments have different porosities; [[and]]
a plurality of internal barriers, each of the plurality of porous segments being separated from adjacent segments of the plurality of porous segments by at least one of the plurality of internal barriers; and
a nose cover positioned at least partially over the porous tip to restrict a flow of coolant through the porous tip until melted, the nose cover being formed from a material that ablates or melts when the porous tip is exposed to a predetermined critical temperature.

17.	(Original)  The porous tip of claim 16, wherein a porosity of the plurality of porous segments progressively increases toward a leading edge of the porous tip.

18.	(Original)  The porous tip of claim 16, wherein a porosity within at least one of the plurality of porous segments varies along the radial direction.


20.	(Currently Amended)  A leading edge assembly for a hypersonic vehicle, the leading edge assembly comprising:
an outer wall that is tapered to a forward end;
a porous tip joined to the forward end of the outer wall and extending forward toward a leading edge, the porous tip comprising a plurality of porous regions, each of the plurality of porous regions having a different porosity
a coolant supply in fluid communication with the porous tip for providing a flow of coolant through the plurality of porous regions,
wherein the porous tip defines a radial direction extending from a center of curvature of the porous tip and a circumferential direction, the porous tip comprising a plurality of porous segments spaced apart along the circumferential direction, each of the plurality of porous segments extending from an inner surface of the porous tip to an outer surface of the porous tip, and
wherein each of the plurality of porous segments are separated by an internal barrier.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of CN 108423154 submitted in the IDS dated 01/04/2020 shows a leading edge device which has a gradient of porosity from the leading edge toward the trailing portion of the device, so it has at least two sections with different porosity a required in the originally filed independent claims, however the Chinese patent is silent on the now added limitations to the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M O'HARA whose telephone number is (571)270-5224. The examiner can normally be reached Monday - Friday, 9AM - 5PM eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua D Huson can be reached on (571)270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.